UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33540 (Exact name of registrant as specified in its charter) Wisconsin 39-1987014 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) N93 W14475 Whittaker Way, Menomonee Falls, WI53051 (Address of principal executive offices) (262) 253-9800 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).þ Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding as of May 15, 2013 Common Stock, $.01 par value per share ZBB Energy Corporation Form 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION (*) Page Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (unaudited), March 31, 2013 and June 30, 2012 1 Condensed Consolidated Statements of Operations (unaudited), Three and Nine Months Ended March 31, 2013 and December 31, 2012 2 Condensed Consolidated Statements of Comprehensive Loss (unaudited), Three and Nine Months Ended March 31, 2013 and December 31, 2012 3 Condensed Consolidated Statements of Changes in Equity (unaudited), Year ended June 30, 2012 and Nine Months Ended March 31, 2013 4 Condensed Consolidated Statements of Cash Flows (unaudited), Nine Months Ended March 31, 2013 and March 31, 2012 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II. OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 31 Signatures 32 (*) All of the financial statements contained in this Quarterly Report are unaudited with the exception of the financial information at June 30, 2012, which has been derived from our audited financial statements at that date and should be read in conjunction therewith. Our audited financial statements as of June 30, 2012 and for the year then ended, and the notes thereto, can be found in our Annual Report on Form 10-K, which was filed with the Securities and Exchange Commission on September 19, 2012. ZBB ENERGY CORPORATION Condensed Consolidated Balance Sheets March 31, 2013 (Unaudited) June 30, 2012 Assets Current assets: Cash and cash equivalents $ $ Restricted cash on deposit - Accounts receivable, net Inventories Prepaid and other current assets Refundable income tax credit Total current assets Long-term assets: Property, plant and equipment, net Investment in investee company Intangible assets, net Goodwill Total assets $ $ Liabilities and Equity Current liabilities: Bank loans and notes payable $ $ Accounts payable Accrued expenses Customer deposits Accrued compensation and benefits Total current liabilities Long-term liabilities: Bank loans and notes payable Total liabilities Equity Series A preferred stock ($0.01 par value, $10,000 face value) 10,000,000 authorized and no shares issued - - Common stock ($0.01 par value); 150,000,000 authorized, 87,238,801 and 72,977,248 shares issued and outstanding as of March 31, 2013 and June 30, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total ZBB Energy Corporation Equity Noncontrolling interest Total equity Total liabilities and equity $ $ See accompanying notes to condensed consolidated financial statements. 1 ZBB ENERGY CORPORATION Condensed Consolidated Statements of Operations (Unaudited) Three months ended March 31, Nine months ended March 31, Revenues Product sales $ Engineering and development Total Revenues Costs and Expenses Cost of product sales Cost of engineering and development Advanced engineering and development Selling, general, and administrative Depreciation and amortization Total Costs and Expenses Loss from Operations ) Other Income (Expense) Equity in loss of investee company ) Interest income Interest expense ) Other income (expense) ) - ) Total Other Income (Expense) Loss before provision (benefit) for Income Taxes ) Provision (benefit) for Income Taxes ) Net loss ) Net loss attributable to noncontrolling interest Net Loss Attributable to ZBB Energy Corporation $ ) $ ) $ ) $ ) Net Loss per share Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares-basic and diluted See accompanying notes to condensed consolidated financial statements. 2 ZBB ENERGY CORPORATION Condensed Consolidated Statements of Comprehensive Loss(Unaudited) Three months ended March 31, Nine months ended March 31, Net loss $ ) $ ) $ ) $ ) Foreign exchange translation adjustments ) ) ) Comprehensive loss ) Net loss attributable to noncontrolling interest Comprehensive Loss Attributable to ZBB Energy Corporation $ ) $ ) $ ) $ ) See accompanying notes to condensed consolidated financial statements. 3 ZBB Energy Corporation Condensed Consolidated Statements of Changes in Equity (Unaudited) Accumulated Other Comprehensive (Loss) Preferred Stock Common Stock Additional Paid-in Capital Notes Receivable - Common Stock Treasury Stock Accumulated Deficit Noncontrolling Interest Shares Amount Shares Amount Balance: July 1, 2011 $ ) $ ) $ ) $ ) Net loss ) $ ) Net translation adjustment ) Warrants issued in connection with convertible debt Beneficial conversion on convertible debt Issuance of common stock, net of costs and underwriting fees Warrants issued to underwriters Issuance of preferred stock, net of issuance costs ) Stock-based compensation Retirement of treasury shares ) ) ) Interest on notes receivable - common stock ) Accretion of dividends on preferred stock ) Redemption of Preferred Stock ) ) Issuance of subsidiary shares to noncontrolling interest Balance: June 30, 2012 - ) ) Net loss ) ) Net translation adjustment ) Issuance of common stock, net of costs and underwriting fees Stock-based compensation Issuance of subsidiary shares to noncontrolling interest Balance: March 31, 2013 - - $ $ - - $ ) $ ) $ See accompanying notes to condensed consolidated financial statements. 4 ZBB Energy Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) Nine months ended March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation of property, plant and equipment Amortization of intangible assets Stock-based compensation Equity in loss of investee company Purchase price adjustment Changes in assets and liabilities Accounts receivable ) ) Inventories ) ) Prepaids and other current assets ) Refundable income taxes ) Accounts payable Accrued compensation and benefits ) ) Accrued expenses ) ) Customer deposits ) Net cash used in operating activities ) ) Cash flows from investing activities Expenditures for property and equipment ) ) Investment in investee company - ) Deposits of restricted cash ) - Net cash used in investing activities ) ) Cash flows from financing activities Repayments of bank loans and notes payable ) ) Proceeds from issuance of Series A preferred stock - Proceeds from issuance of common stock Common stock issuance costs ) ) Deferred offering and financing costs - ) Proceeds from noncontrolling interest Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Cash paid for interest $ $ Cash received for income tax credit - Supplemental non-cash investing and financing activities: Inventory transferred to assets held for lease $ $ - Interest deferred and added to principal - Issuance of common stock for discounted notes receivable - See accompanying notes to condensed consolidated financial statements. 5 ZBB ENERGY CORPORATION Notes to Condensed Consolidated Financial Statements (unaudited) March 31, 2013 NOTE 1 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Description of Business ZBB Energy Corporation (“ZBB,” “we,” “us,” “our” or the “Company”) develops and manufactures distributed energy storage solutions based upon the Company’s proprietary zinc bromide rechargeable electrical energy storage technology and proprietary power electronics systems.A developer and manufacturer of modular, scalable and environmentally friendly power systems (“ZBB EnerSystem” and related products), ZBB was incorporated in Wisconsin in 1998 and is headquartered in Wisconsin, USA with offices also located in Perth, Western Australia. The Company provides advanced electrical power management platforms targeted at the growing global need for distributed renewable energy, energy efficiency, power quality, and grid modernization.The Company and its power electronics subsidiary, Tier Electronics LLC, have developed a portfolio of intelligent power management platforms that directly integrate multiple renewable and conventional onsite generation sources with rechargeable zinc bromide flow batteries and other storage technology. The Company also offers advanced systems to directly connect wind and solar equipment to the grid and systems that can form various levels of micro-grids.Tier Electronics LLC participates in the energy efficiency markets through its hybrid vehicle control systems, and power quality markets with its line of regulation solutions. Together, these platforms provide a wide range of renewable energy system solutions in global markets for utility, governmental, commercial, industrial and residential end customers. The consolidated financial statements include the accounts of the Company and those of its wholly-owned subsidiaries: Tier Electronics LLC which operates manufacturing facilities in Menomonee Falls, Wisconsin; ZBB Energy Pty Ltd. (formerly known as ZBB Technologies, Ltd.) which has an advanced engineering and development facility in Perth, Australia; and its sixty percent owned subsidiary ZBB PowerSav Holdings Limited located in Hong Kong which was formed in connection with the Company’s investment in a China joint venture. A former wholly-owned subsidiary ZBB Technologies, Inc. was merged with and into ZBB on January 1, 2012. Interim Financial Data The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Rule 8-03 of Regulation S-X. Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting only of adjustments of a normal and recurring nature) considered necessary for fair presentation of the results of operations have been included. Operating results for the nine month period ended March 31, 2013 are not necessarily indicative of the results that might be expected for the year ending June 30, 2013. The condensed consolidated balance sheet at June 30, 2012 has been derived from audited financial statements at that date, but does not include all of the information and disclosures required by GAAP. For a more complete discussion of accounting policies and certain other information, refer to the Company’s annual report filed on Form 10-K for the fiscal year ended June 30, 2012. Basis of Presentation The accompanying consolidated financial statements include the accounts of the Company and its wholly and majority-owned subsidiaries and have been prepared in accordance with U.S. GAAP. All significant intercompany accounts and transactions have been eliminated upon consolidation. Cash and Cash Equivalents The Company considers all highly liquid investments with maturities of three months or less to be cash equivalents.The Company maintains its cash deposits in fully insured accounts at financial institutions predominately in the United States, Australia, and Hong Kong.The Company has not experienced any losses in such accounts. 6 Restricted Cash on Deposit The Company had $60,000 and $0 in restricted cash on deposit as of March 31, 2013 and June 30, 2012, respectively, as collateral for certain credit arrangements. Accounts Receivable The Company records allowances for doubtful accounts based on customer-specific analysis and general matters such as current assessments of past due balances and economic conditions.The Company writes off accounts receivable against the allowance when they become uncollectible.Accounts receivable are stated net of an allowance for doubtful accounts of $0 and $80,000, as of March 31, 2013 and June 30, 2012, respectively. Inventories Inventories are stated at the lower of cost or market using the first-in, first-out (FIFO) or average cost methods.The carrying value of inventories is reviewed for obsolescence on at least a quarterly basis or more frequently if warranted due to changes in conditions.Market is determined on the basis of estimated net realizable values. Property, Plant and Equipment Land, building, equipment, computers and furniture and fixtures are recorded at cost.Maintenance, repairs and betterments are charged to expense as incurred. Depreciation is provided for all plant and equipment on a straight-line basis over the estimated useful lives of the assets.The estimated useful lives used for each class of depreciable asset are: Estimated Useful Lives Manufacturing equipment 3 - 7 years Office equipment 3 - 7 years Assets held for lease 18 months Building and improvements 7 - 40 years Investment in Investee Company Investee companies that are not consolidated, but over which the Company exercises significant influence, are accounted for under the equity method of accounting. Whether or not the Company exercises significant influence with respect to an investee depends on an evaluation of several factors including, among others, representation on the investee company’s board of directors and ownership level, which is generally a 20% to 50% interest in the voting securities of the investee company. Under the equity method of accounting, an investee company’s accounts are not reported in the Company’s condensed consolidated balance sheets and condensed statements of operations; however, the Company’s share of the earnings or losses of the investee company is reflected in the caption ‘‘Equity in loss of investee company” in the condensed consolidated statements of operations. The Company’s carrying value in an equity method investee company is reported in the caption ‘‘Investment in investee company’’ in the Company’s condensed consolidated balance sheets. When the Company’s carrying value in an equity method investee company is reduced to zero, further losses are recorded in the Company’s consolidated financial statements only to the extent of the minority interest in such losses, unless the Company guaranteed obligations of the investee company or has committed additional funding. When the investee company subsequently reports income, the Company will not record its share of such income until it offsets the amount of its share of losses not previously recognized. Intangible Assets Intangible assets generally result from business acquisitions.Assets acquired and liabilities assumed are recorded at their estimated fair values.Intangible assets consist of a non-compete agreement, license agreement, and trade secrets.Amortization is recorded for intangible assets with determinable lives. Intangible assets are amortized using the straight-line method over the three year estimated useful lives of the respective assets. 7 Goodwill Goodwill is recognized as the excess cost of an acquired entity over the net amount assigned to assets acquired and liabilities assumed. Goodwill is not amortized but reviewed for impairment annually as of June 30 or more frequently if events or changes in circumstances indicate that its carrying value may be impaired.These conditions could include a significant change in the business climate, legal factors, operating performance indicators, competition, or sale or disposition of a significant portion of a reporting unit. In September 2011, the Financial Accounting Standards Board (“FASB”) issued an Accounting Standards Update (“ASU”) to Accounting Standards Codification (“ASC”) Topic 350, “Intangibles — Goodwill and Other.”This ASU amends the guidance in ASC Topic 350-20 on testing for goodwill impairment. The revised guidance allows entities testing for goodwill impairment to have the option of performing a qualitative assessment before calculating the fair value of the reporting unit. If the Company determines, on the basis of qualitative factors, that it is more likely than not that the fair value of the reporting unit is less than the carrying amount, the two-step impairment test is required.If we cannot determine on the basis of qualitative factors that goodwill is not impaired, the two-step impairment test is required. The first step of the impairment test requires the comparing of a reporting unit’s fair value to its carrying value. If the carrying value is less than the fair value, no impairment exists and the second step is not performed. If the carrying value is higher than the fair value, there is an indication that impairment may exist and the second step must be performed to compute the amount of the impairment. In the second step, the impairment is computed by estimating the fair values of all recognized and unrecognized assets and liabilities of the reporting unit and comparing the implied fair value of reporting unit goodwill with the carrying amount of that unit’s goodwill.The Company determined fair value as evidenced by market capitalization, and concluded that there was no need for an impairment charge as of March 31, 2013 and June 30, 2012. Impairment of Long-Lived Assets In accordance with FASB ASC Topic 360, "Impairment or Disposal of Long-Lived Assets," the Company assesses potential impairments to its long-lived assets including property, plant and equipment and intangible assets when there is evidence that events or changes in circumstances indicate that the carrying value may not be recoverable. If such an indication exists, the recoverable amount of the asset is compared to the asset’s carrying value. Any excess of the asset’s carrying value over its recoverable amount is expensed in the consolidated statement of operations. In assessing value in use, the estimated future cash flows are discounted to their present value using a pre-tax discount rate.Management has determined that there were no long-lived assets impaired as of March 31, 2013 and June 30, 2012. Warranty Obligations The Company typically warrants its products for twelve months after installation or eighteen months after date of shipment, whichever first occurs. Warranty costs are provided for estimated claims and charged to cost of product sales as revenue is recognized.Warranty obligations are also evaluated quarterly to determine a reasonable estimate for the replacement of potentially defective materials of all products that have been shipped to customers. While the Company actively engages in monitoring and improving its evolving battery and other product technologies, there is only a limited product history and relatively short time frame available to test and evaluate the rate of product failure.Should actual product failure rates differ from the Company’s estimates, revisions will be made to the estimated rate of product failures and resulting changes to the liability for warranty obligations.In addition, from time to time, specific warranty accruals may be made if unforeseen technical problems arise. As of March 31, 2013 and June 30, 2012, included in the Company’s accrued expenses were $487,920 and $418,557, respectively, related to warranty obligations.Such amounts are included in accrued expenses in the accompanying condensed consolidated balance sheets. The following is a summary of accrued warranty activity: 8 Nine Months and Year Ended March 31, 2013 June 30, 2012 Beginning balance $ $ Accruals for warranties during the period Settlements during the period ) ) Adjustments relating to preexisting warranties ) ) Ending balance $ $ Revenue Recognition Revenues are recognized when persuasive evidence of a contractual arrangement exits, delivery has occurred or services have been rendered, the seller’s price to buyer is fixed and determinable, and collectability is reasonably assured. The portion of revenue related to installation and final acceptance, is deferred until such installation and final customer acceptance are completed. Revenues from rental activities are recognized over the term of the rental period as earned. For sales arrangements containing multiple elements (products or services), revenue relating to undelivered elements is deferred at the estimated fair value until delivery of the deferred elements. To be considered a separate element, the product or service in question must represent a separate unit under SEC Staff Accounting Bulletin 104, and fulfill the following criteria: the delivered item(s) has value to the customer on a standalone basis; there is objective and reliable evidence of the fair value of the undelivered item(s); and if the arrangement includes a general right of return relative to the delivered item(s), delivery or performance of the undelivered item(s) is considered probable and substantially in our control. If the arrangement does not meet all criteria above, the entire amount of the transaction is deferred until all elements are delivered. Revenue from time and materials based service arrangements is recognized as the service is performed. The portion of revenue related to engineering and development is recognized ratably upon delivery of the goods or services pertaining to the underlying contractual arrangement or revenue is recognized as certain activities are performed by the Company over the estimated performance period. The Company charges shipping and handling fees when products are shipped or delivered to a customer, and includes such amounts in net revenues. The Company reports its revenues net of estimated returns and allowances. Revenues from government funded research and development contracts are recognized proportionally as costs are incurred and compared to the estimated total research and development costs for each contract. In many cases, the Company is reimbursed only a portion of the costs incurred or to be incurred on the contract. Government funded research and development contracts are generally multi-year, cost-reimbursement and/or cost-share type contracts. The Company is generally reimbursed for reasonable and allocable costs up to the reimbursement limits set by the contract. Total revenues of $2,119,191 and $6,690,519 were recognized for the three and nine months ended March 31, 2013, respectively.Revenues for the three months ended March 31, 2013 were comprised of one significant customer (72% of total revenues) and revenues for the nine months ended March 31, 2013 were comprised of six significant customers (77% of total revenues).Total revenues of $1,645,291 and $3,724,069 were recognized for the three and nine months ended March 31, 2012, and were comprised of two significant customers (97% of total revenues). Engineering and Development Revenues On April 8, 2011, the Company entered into a Collaboration Agreement (the “Collaboration Agreement”) with Honam Petrochemical Corporation (“Honam”), a division of LOTTE Petrochemical, pursuant to which the Company agreed with Honam to collaborate on the further technical development of the Company’s third generation zinc bromide flow battery module (the “Version 3 Battery Module”).Pursuant to the Collaboration Agreement, Honam was required to pay the Company a total of $3,000,000 as follows:(1) $1,000,000 within 10 days following the execution of the Collaboration Agreement (subsequently received on April 9, 2011); (2) $500,000 by June 30, 2011 (subsequently received on June 30, 2011); (3) $1,200,000 by October 10, 2011 (subsequently received on October 10, 2011) and (4) $300,000 within 10 days after a single Version 3 Battery Module test station is set up at Honam’s research and development center (subsequently received on March 30, 2012).The Company had recognized $2,300,000 of revenue under this agreement as of December 31, 2011 and the Company had recognized $3,000,000 as revenue as of June 30, 2012 based on performance milestones achieved.Pursuant to the Collaboration Agreement, the parties are required to negotiate a license agreement under which upon the completion of the collaboration project and the receipt by the Company of all payments due under the Collaboration Agreement, the Company shall grant to Honam: (1) a fully paid-up, exclusive and royalty-free license to sell and manufacture the Version 3 Battery Module in Korea and (2) non-exclusive rights to sell the Version 3 Battery Module in Japan, Thailand, Taiwan, Malaysia, Vietnam and Singapore.In connection with such non-exclusive rights, Honam is required to pay us a royalty.No royalties have been earned to date. 9 On December 13, 2011, the Company entered into a joint development and license agreement with a global technology company to jointly develop flow batteries. The objective of the joint development agreement is to develop low cost, high energy density grid scale flow battery stacks and systems that could lead to a significant cost reduction for grid level storage.The joint development agreement provided for payments to the Company as follows:$175,000 in December 2011 (subsequently received $175,000 in December 2011), payments of $75,000 every three months starting April 2012 through January 2013 (subsequently received $75,000 during April, June, and October of 2012) and $100,000 every three months starting in January 2013 through October 2013 (subsequently received $200,000 as of April 2013).The global technology company also purchased 933,333 shares of the Company’s common stock in December 2011 for $700,000.The Company recognizes revenue under this agreement upon achievement of certain performance milestones.The Company recognized $100,000 and $300,000 of revenue under this agreement in the three and nine months ended March 31, 2013. Milestone payments under collaborative arrangements are triggered by the results of the Company’s engineering and development efforts. Milestones related to the Company’s development-based activities may include initiation of various phases of engineering and development activities, successful completion of a phase of development, or delivery of specified equipment or products. Due to the uncertainty involved in meeting these development-based milestones, the development-based milestones are considered to be substantial (i.e. not just achieved through passage of time) at the inception of the collaboration agreement. In addition, the amounts of the payments assigned thereto are considered to be commensurate with the enhancement of the value of the delivered intellectual property as a result of our performance. The Company’s involvement is necessary to the achievement of development-based milestones. The Company accounts for development-based milestones as revenue upon achievement of the substantive milestone events. In addition, upon the achievement of development-based milestone events, the Company has no future performance obligations related to any milestone payments. Included in engineering and development revenues were $100,000 and $318,183 respectively, for the three and nine months ended March 31, 2013 related to the collaborative agreements.Engineering and development costs related to the collaboration agreements totaled $62,118 and $107,183 for the three and nine months ended March 31, 2013.Included in engineering and development revenues were $700,000 and $2,300,000 respectively, for the three and nine months ended March 31, 2012 related to the collaborative agreements.Engineering and development costs related to the collaboration agreements totaled $517,414 and $998,521 for the three and nine months ended March 31, 2012. As of March 31, 2013 and June 30, 2012, the Company had no unbilled amounts from engineering and development contracts in process. The Company had received $24,000 and $129,950 in customer payments for engineering and development contracts, representing deposits in advance of performance of the contracted work, as of March 31, 2013 and June 30, 2012, respectively. Advanced Engineering and Development Expenses The Company expenses advanced engineering and development costs as incurred. These costs consist primarily of labor, overhead, and materials to build prototype units, materials for testing, development of manufacturing processes and include consulting fees and other costs. To the extent these costs are separately identifiable, incurred and funded by advanced engineering and development type agreements with outside parties, they are shown separately on the consolidated statements of operations as a “cost of engineering and development.” Stock-Based Compensation The Company measures all “Share-Based Payments", including grants of stock options, restricted shares and restricted stock units, to be recognized in its consolidated statement of operations based on their fair values on the grant date, consistent with FASB ASC Topic 718, “Stock Compensation,” guidelines. Accordingly, the Company measures share-based compensation cost for all share-based awards at the fair value on the grant date and recognition of share-based compensation over the service period for awards that are expected to vest. The fair value of stock options is determined based on the number of shares granted and the price of the shares at grant, and calculated based on the Black-Scholes valuation model. The Company compensates its outside directors primarily with restricted stock units (“RSUs”) rather than cash.The grant date fair value of the restricted stock unit awards is determined using the closing stock price of the Company’s common stock on the day prior to the date of the grant, with the compensation expense recognized over the vesting period of restricted stock unit awards, net of estimated forfeitures. 10 The Company only recognizes expense to its condensed consolidated statements of operations for those options or shares that are expected ultimately to vest, using two attribution methods to record expense, the straight-line method for grants with only service-based vesting or the graded-vesting method, which considers each performance period, for all other awards. See Note 9. Income Taxes The Company records deferred income taxes in accordance with FASB ASC Topic 740, “Accounting for Income Taxes.” This ASC Topic requires recognition of deferred income tax assets and liabilities for temporary differences between the tax basis of assets and liabilities and the amounts at which they are carried in the financial statements, based upon the enacted tax rates in effect for the year in which the differences are expected to reverse. The Company establishes a valuation allowance when necessary to reduce deferred income tax assets to the amount expected to be realized.There were no net deferred income tax assets recorded as of March 31, 2013 and June 30, 2012. The Company applies a more-likely-than-not recognition threshold for all tax uncertainties as required under FASB ASC Topic 740, which only allows the recognition of those tax benefits that have a greater than fifty percent likelihood of being sustained upon examination by the taxing authorities. The Company’s U.S. Federal income tax returns for the years ended June 30, 2010 through June 30, 2012 and the Company’s Wisconsin and Australian income tax returns for the years ended June 30, 2010 through June 30, 2012 are subject to examination by taxing authorities. Foreign Currency The Company uses the United States dollar as its functional and reporting currency, while the Australian dollar and Hong Kong dollar are the functional currencies of its foreign subsidiaries. Assets and liabilities of the Company’s foreign subsidiaries are translated into United States dollars at exchange rates that are in effect at the balance sheet date while equity accounts are translated at historical exchange rates. Income and expense items are translated at average exchange rates which were applicable during the reporting period. Translation adjustments are accumulated in accumulated other comprehensive loss as a separate component of equity in the condensed consolidated balance sheets. Loss Per Share The Company follows the FASB ASC Topic 260, “Earnings per Share,” provisions which require the reporting of both basic and diluted earnings (loss) per share.Basic earnings (loss) per share is computed by dividing net income (loss) available to common stockholders by the weighted average number of common shares outstanding for the period.Diluted earnings (net loss) per share reflect the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock. In accordance with the FASB ASC Topic 260, any anti-dilutive effects on net income (loss) per share are excluded.For the nine months ended March 31, 2013 and March 31, 2012 there were 16,542,880 and 8,364,074 shares of common stock underlying options, restricted stock units and warrants that are excluded, respectively. Concentrations of Credit Risk and Fair Value Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of cash and accounts receivable. The Company maintains significant cash deposits primarily with three financial institutions.All deposits are fully insured as of March 31, 2013. The Company has not previously experienced any losses on such deposits. Additionally, the Company performs periodic evaluations of the relative credit ratings of these institutions as part of its banking strategy. Concentrations of credit risk with respect to accounts receivable are limited due to accelerated payment terms in current customer contracts and creditworthiness of the current customer base. The carrying amounts of cash and cash equivalents, accounts receivable, accounts payable and accrued expenses approximate fair value due to the short-term nature of these financial instruments. The carrying value of bank loans and notes payable approximate fair value based on their terms which reflect market conditions existing as of March 31, 2013 and June 30, 2012. 11 Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period. It is reasonably possible that the estimates we have made may change in the near future. Significant estimates underlying the accompanying consolidated financial statements include those related to: · the timing of revenue recognition; · the allowance for doubtful accounts; · provisions for excess and obsolete inventory; · the lives and recoverability of property, plant and equipment and other long-lived assets, including goodwill and other intangible assets; · contract costs and reserves; · warranty obligations; · income tax valuation allowances; · stock-based compensation; · fair values of assets acquired and liabilities assumed in a business combination; and · valuation of warrants Reclassifications Certain amounts previously reported have been reclassified to conform to the current presentation. Segment Information The Company has determined that it operates as one reportable segment. Recent Accounting Pronouncements In March 2013, the FASB issued ASU No. 2013-05, Foreign Currency Matters (ASC Topic 830) - Parent's Accounting for the Cumulative Translation Adjustment upon Derecognition of Certain Subsidiaries or Groups of Assets within a Foreign Entity or of an Investment in a Foreign Entity. The objective is to resolve the diversity in practice about whether ASC Subtopic 810-10, Consolidation - Overall or ASC Subtopic 830-30 Foreign Currency Matters - Translation of Financial Statements, applies to the release of the cumulative translation adjustment into net income when a parent either sells a part or all of its investment in a foreign entity or no longer holds a controlling financial interest in a subsidiary or group of assets that is a nonprofit activity or a business (other than a sale of in substance real estate or conveyance of oil and gas mineral rights) within a foreign entity. The update is effective for financial statement periods beginning after December 15, 2013 with early adoption permitted. The Company is required to adopt this standard beginning July 1, 2014. The Company does not anticipate these changes to have an impact on its consolidated financial statements. In July 2012, the FASB amended its authoritative guidance related to testing indefinite-lived intangible assets for impairment.Under the revised guidance, entities testing their indefinite-lived intangible assets for impairment have the option of performing a qualitative assessment before performing further impairment testing.If entities determine, on a basis of qualitative factors, that it is more-likely-than-not that the asset is impaired, a quantitative test is required.The guidance becomes effective in the beginning of the Company’s fiscal 2014, with early adoption permitted. The Company is currently evaluating the timing of adopting this guidance which is not expected to have an impact on the Company’s consolidated financial statements. In June 2011, the FASB issued new accounting guidance related to the presentation of comprehensive income (loss) that eliminates the current option to report other comprehensive income (loss) and its components in the statement of changes in equity. We elected to present items of net income (loss) and other comprehensive income (loss) in two consecutive statements. This guidance was adopted and effective for our reporting period ended September 30, 2012. NOTE 2– CHINA JOINT VENTURE On August 30, 2011, the Company entered into agreements providing for establishment of a joint venture to develop, produce, sell, distribute and service advanced storage batteries and power electronics in China (the “Joint Venture”).Joint venture partners include PowerSav, Inc. (“PowerSav”), AnHui Xinlong Electrical Co. and Wuhu Huarui Power Transmission and Transformation Engineering Co.The Joint Venture was established upon receipt of certain governmental approvals from China which were received in November 2011. 12 The Joint Venture operates through a jointly-owned Chinese company located in Wuhu City, Anhui Province named Anhui Meineng Store Energy Co., Ltd. (“AHMN”).AHMN intends to initially assemble and ultimately manufacture the Company’s products for sale in the power management industry on an exclusive basis in mainland China and on a non-exclusive basis in Hong Kong and Taiwan. In connection with the Joint Venture, on August 30, 2011 the Company and certain of its subsidiaries entered into the following agreements: · Joint Venture Agreement of Anhui Meineng Store Energy Co., Ltd. (the “China JV Agreement”) by and between ZBB PowerSav Holdings Limited, a Hong Kong limited liability company (“Holdco”), and Anhui Xinrui Investment Co., Ltd, a Chinese limited liability company; and · Limited Liability Company Agreement of ZBB PowerSav Holdings Limited by and between ZBB Cayman Corporation and PowerSav, Inc. (the “Holdco Agreement”). In connection with the Joint Venture, upon establishment of AHMN, the Company and certain of its subsidiaries entered into the following agreements: · Management Services Agreement by and between AHMN and Holdco (the “Management Services Agreement”); · License Agreement by and between Holdco and AHMN (the “License Agreement”); and · Research and Development Agreement by and between the Company and AHMN (the “Research and Development Agreement”). Pursuant to the China JV Agreement, AHMN was capitalized with approximately $13.6 million of equity capital.The Company’s only capital contributions to the Joint Venture were the contribution of technology to AHMN via the License Agreement and $200,000 in cash.The Company’s indirect interest in AHMN equals approximately 33%. The Company’s investment in AHMN was made through Holdco, a holding company formed with PowerSav.Pursuant to the Holdco Agreement, the Company contributed to Holdco technology via a license agreement with an agreed upon value of approximately $4.1 million and $200,000 in cash in exchange for a 60% equity interest and PowerSav agreed to contribute to Holdco $3.3 million in cash in exchange for a 40% equity interest.The initial capital contributions (consisting of the Company’s technology contribution and one half of required cash contributions) were made in December 2011. The subsequent capital contributions (consisting of one half of the required cash contribution) were made on May 16, 2012.For financial reporting purposes, Holdco’s assets and liabilities are consolidated with those of the Company and PowerSav’s 40% interest in Holdco is included in the Company’s consolidated financial statements as a noncontrolling interest.For the three and nine months ended March 31, 2013, AHMN had a net loss of $547,028 and $2,057,611 respectively. For the three and nine months ended March 31, 2012, AHMN had a net loss of $434,182 and $606,131, respectively. The Company’s basis in the technology contributed to Holdco is $0 due to U.S. GAAP requirements related to research and development expenditures.The difference of approximately $4.1 million in the Company’s basis in this technology and the valuation of the technology by AHMN is accounted for by the Company through the elimination of the amortization expense recognized by AHMN related to the technology. The Company has the right to appoint a majority of the members of the Board of Directors of Holdco and Holdco has the right to appoint a majority of the members of the Board of Directors of AHMN. Pursuant to the Management Services Agreement Holdco will provide certain management services to AHMN in exchange for a management services fee equal to five percent of AHMN’s net sales for the first five years and three percent of AHMN’s net sales for the subsequent three years. Pursuant to the License Agreement, Holdco granted to AHMN (1) an exclusive royalty-free license to manufacture and distribute the Company’s ZBB EnerStore, zinc bromide flow battery, version three (V3) (50KW) and ZBB EnerSection, power and energy control center (up to 250KW) (the “Products”) in mainland China in the power supply management industry and (2) a non-exclusive royalty-free license to manufacture and distribute the Products in Hong Kong and Taiwan in the power supply management industry. Pursuant to the Research and Development Agreement, AHMN may request the Company to provide research and development services upon commercially reasonable terms and conditions.AHMN would pay the Company’s fully-loaded costs and expenses incurred in providing such services. The Company had product sales of $91,632 and $924,347 to AHMN during the three and nine months ended March 31, 2013, and $471,750 during the three and nine months ended March 31, 2012. The operating results for AHMN for the three and nine months ended March 31, 2013 are summarized as follows: 13 Three months ended March 31, Nine months ended March 31, Revenues $
